IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                           NOS. WR-92,278-01 AND WR-92,278-02


                      EX PARTE ADRIAN A. REYNOLDS, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. 1484111-A AND 1574513-A IN THE 174TH DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                           ORDER

       Applicant pleaded guilty to aggravated assault of a family member in the -01 case and assault

with family violence in the -02 case. In the -01 case, Applicant was originally sentenced to four

years’ imprisonment, probated for five years. However, his community supervision was later

revoked and he was sentenced to three years’ imprisonment in that case. In the -02 case, Applicant

was sentenced to two years’ imprisonment. He did not appeal either conviction. Applicant filed

these applications for writs of habeas corpus in the county of conviction, and the district clerk

forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On February 21, 2020, the trial court entered an order designating issues in each case. The

district clerk properly forwarded these applications to this Court under Texas Rule of Appellate
Procedure 73.4(b)(5). However, the applications were forwarded before the trial court made findings

of fact and conclusions of law. We remand these applications to the trial court to complete its

evidentiary investigation and make findings of fact and conclusions of law.

       The trial court shall first ensure that the records in both cases contain all relevant documents,

including the judgment revoking community supervision in the -01 case, and any transcripts of the

plea proceedings in both cases. In addition to the issues previously designated for resolution , the

trial court shall make findings of fact and conclusions of law in the -01 case as to whether Applicant

pleaded guilty to an offense including an affirmative deadly weapon allegation, and if so, whether

he was eligible for court-ordered community supervision for that offense. The trial court shall make

findings of fact and conclusions of law within ninety days from the date of this order. The district

clerk shall then immediately forward to this Court the trial court’s findings and conclusions and the

record developed on remand, including, among other things, affidavits, motions, objections,

proposed findings and conclusions, orders, and transcripts from hearings and depositions. See TEX .

R. APP. P. 73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from

this Court.



Filed: March 3, 2021
Do not publish